Exhibit 10.2
Execution Copy
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (the “Agreement”) made as of the 31st day of May,
2011, by and among Cedar Shopping Centers, Inc., a Maryland corporation (the
“Corporation”), Cedar Shopping Centers Partnership, L.P., a Delaware limited
partnership (the “Partnership”), and Bruce J. Schanzer (the “Executive”).
1. Position and Responsibilities.
1.1 The Executive shall serve in an executive capacity as Chief Executive
Officer of both the Corporation and the Partnership with duties consistent
therewith and shall perform such other functions and undertake such other
responsibilities as are customarily associated with such capacity. The Executive
shall report directly to the Board of Directors of the Corporation (the “Board
of Directors”). The Executive shall also hold such directorships and
officerships in the Corporation, the Partnership and any of their subsidiaries
to which, from time to time, the Executive may be elected or appointed during
the term of this Agreement.
1.2 The Executive shall devote Executive’s full business time and skill to the
business and affairs of the Corporation and the Partnership and to the promotion
of their interests.
2. Term of Employment.
2.1 The term of employment shall be seven years, commencing June 15, 2011 (the
“Effective Date”), unless sooner terminated as provided in this Agreement.

 

 



--------------------------------------------------------------------------------



 



2.2 Notwithstanding the provisions of Section 2.1 hereof, each of the
Corporation and the Partnership shall have the right, on written notice to the
Executive, to terminate the Executive’s employment for any reason, including
Cause (as defined in Section 2.3), such termination to be effective as of the
date on which notice is given or as of such later date otherwise specified in
the notice. Upon a termination of employment for Cause, the Executive shall not
be entitled to receive any additional compensation hereunder. The Executive
shall have the right, on 30 days advance written notice to the Corporation and
the Partnership, to resign the Executive’s employment for Good Reason (as
defined in Section 2.4), such termination to be effective as of the 30th day
following when such notice is given or as of such later date otherwise specified
in the notice; provided, however, that Good Reason shall cease to exist for any
event on the 60th day following the date on which the Executive knew or should
have known of the occurrence of the event unless the Executive has given the
Corporation and the Partnership written notice, in accordance with this
Section 2.2.
2.3 For purposes of this Agreement, the term “Cause” shall mean any of the
following: (a) the Executive’s failure to comply with any of the material terms
of this Agreement or of the Corporation’s Code of Ethics then in effect, which
shall not be cured, to the extent curable, within 10 days after written notice,
or if the same is not of a nature that it can be completely cured within such
10 day period, if the Executive shall have failed to commence to cure the same
within such 10 day period and shall have failed to pursue the cure of the same
diligently thereafter; (b) the Executive’s engagement in gross misconduct
injurious to the business or reputation of the Corporation or the Partnership;
(c) the Executive’s knowing and willful neglect or refusal to attend to the
material duties assigned to the Executive by the Board of Directors, which shall
not be cured within 10 days after written notice; (d) the Executive’s
intentional misappropriation of property of the Corporation or the Partnership
for the Executive’s own use; (e) the Executive’s commission of an act of fraud
or embezzlement; (f) the Executive’s conviction for a felony; (g) the
Executive’s engaging in any activity which is prohibited pursuant to Section 5
of this Agreement, which shall not be cured, to the extent curable, within 10
days after written notice.

 

2



--------------------------------------------------------------------------------



 



2.4 For purposes of this Agreement, the term “Good Reason” shall mean any of the
following: (i) a material breach of this Agreement by the Corporation or the
Partnership; (ii) a material reduction in the Executive’s duties or
responsibilities; (iii) the relocation of the Executive’s office or the
Corporation’s or Partnership’s executive offices to a location more than 30
miles from New York City; or (iv) any reason, during the 12 month period
following a “Change in Control”, as defined below. The Corporation or the
Partnership, as applicable, shall have 30 days after receipt of the Executive’s
notice of termination for Good Reason in which to cure the failure, breach or
infraction described in the notice of termination. If the failure, breach or
infraction is timely cured by the Corporation or the Partnership, the notice of
termination for Good Reason shall become null and void. As used herein, a
“Change in Control” shall be deemed to occur if: (i) there shall be consummated
(x) any consolidation or merger of the Corporation or the Partnership in which
the Corporation or the Partnership is not the continuing or surviving
corporation or pursuant to which the stock of the Corporation or the units of
the Partnership would be converted into cash, securities or other property,
other than a merger or consolidation of the Corporation or Partnership in which
the holders of the Corporation’s stock immediately prior to the merger or
consolidation hold more than fifty percent (50%) of the stock or other forms of
equity of the surviving corporation immediately after the merger, or (y) any
sale, lease, exchange or other transfer (in one transaction or series of related
transactions) of all, or substantially all, the assets of the Corporation or the
Partnership; (ii) the Board of Directors approves any plan or proposal for
liquidation or dissolution of the Corporation or the Partnership; or (iii) any
person acquires more than 29% of the issued and outstanding common stock of the
Corporation.

 

3



--------------------------------------------------------------------------------



 



3. Compensation.
3.1 (a) The Partnership shall pay to the Executive for the services to be
rendered by the Executive hereunder to the Corporation and the Partnership a
base salary at the rate of $800,000 per annum. The base salary shall be payable
in accordance with the Corporation’s or Partnership’s normal payroll practices,
but not less frequently than twice a month. Such base salary will be reviewed at
least annually and may be increased (but not decreased) by the Board of
Directors in its sole discretion.
(b) The Executive shall participate in the Corporation’s annual bonus plan for
senior executive officers, with the payment of any bonus being within the
discretion of the Board of Directors, based on recommendations of the
Compensation Committee. Annual bonus payments, as specifically applicable to the
Executive during the term of this Agreement, and subject in any event to
recommendations of the Compensation Committee and approval of the Board of
Directors, are expected to be an amount up to 100% of the Executive’s base
salary, subject to performance criteria established by the Board of Directors or
Compensation Committee.

 

4



--------------------------------------------------------------------------------



 



(c) Commencing on the Effective Date, the Executive will receive a long-term
incentive compensation grant of 2,500,000 shares of restricted common stock of
the Corporation, under the Corporation’s long-term incentive plan (the “Equity
Grant”). One-half of the Equity Grant shall vest on the 7th anniversary of the
date of grant only if the Executive is still employed by the Corporation on such
7th anniversary. The other one-half of the Equity Grant shall vest on the 7th
anniversary of the date of grant only if (i) the Executive is still employed by
the Corporation on such 7th anniversary, and (ii) the Corporation’s total
stockholder return for the seven year period commencing on the Effective Date
and ending on the 7th anniversary of the Effective Date averaged 6.5% or more
per year for such seven year period. Such total stockholder return shall be
calculated as follows: (i) the return for each 12 month period ending on an
anniversary of the Effective Date shall consist of (A) the sum of (1) all
dividends and distributions declared with respect to the Corporation’s common
stock during such 12 month period, plus (2) the difference between the average
closing price of the Corporation’s common stock for the 20 trading days prior to
the last day of the 12 month period and the average closing price of such common
stock for the 20 trading days prior to the first day of the 12 month period
(except as provided in clause (ii) with respect to the first 12 month period),
divided by (B) the average closing price of such common stock for the 20 days
prior to the first day of that 12 month period (except as provided in clause
(ii) with respect to the first 12 month period), and (ii) notwithstanding the
foregoing, the initial price of the Corporation’s common stock with respect to
the first 12 month period shall equal the closing price of such common stock on
the last trading day before the public announcement by the Corporation of the
hiring of the Executive. If such total stockholder return is less than such
6.5%, then such one-half of the Equity Grant shall not vest and shall be
forfeited. The Executive shall receive currently and free of any risk of
forfeiture all dividends and distributions with respect to the shares of common
stock that constitute the Equity Grant. As the result of the Equity Grant, the
Executive will not otherwise be entitled to participate in the Corporation’s
long-term incentive compensation plan. In the event that prior to the full
vesting of the Equity Grant the Corporation shall terminate this Agreement
without Cause, the Executive shall resign for Good Reason, the Executive’s
employment with the

 

5



--------------------------------------------------------------------------------



 



Corporation shall terminate by reason of death or disability, or a Change in
Control shall occur prior to the termination of the Executive’s employment with
the Corporation, then the entire unvested Equity Grant shall fully vest on the
date of such termination, resignation or Change in Control, as applicable.
Notwithstanding anything to the contrary contained in this Agreement, the Equity
Grant will not be granted on the Effective Date and it is subject to the
shareholders of the Corporation approving either (i) an amendment to the
Corporation’s 2004 Stock Incentive Plan (the “2004 Plan”) (x) increasing the
number of Awards (as defined in the 2004 Plan) that may be granted in any one
calendar year to any one person to 2,500,000 shares and (y) increasing the
number of shares that may be issued under the 2004 Plan by 2,500,000 shares or
(ii) the adoption of a new stock incentive plan that accomplishes the same
results as (x) and (y) above; provided, however, that pending such shareholder
approval, (A) effective as of the Effective Date the Corporation hereby grants
to the Executive 250,000 restricted shares of the Corporation’s common stock to
be applied against such Equity Grant, and (B) on January 2 of each year during
this Agreement, the Corporation will grant to the Executive an additional
250,000 restricted shares of such common stock to be applied against such Equity
Grant. In the event that the shareholders of the Corporation do not timely
approve either such an amendment to the 2004 Plan or the adoption of such a new
stock incentive plan, the parties shall promptly and in good faith agree upon
the terms of an economically equivalent substitute for the number of restricted
shares that have not been granted pursuant to the Equity Grant.
3.2 The Executive and his family shall be entitled to participate in, and
receive benefits from, on the basis comparable to other senior executives, any
insurance, medical, disability, or other employee benefit plan of the
Corporation, the Partnership or any of their subsidiaries which may be in effect
at any time during the course of the Executive’s employment by the Corporation
and the Partnership and which shall be generally available to senior executives
of the Corporation, the Partnership or any of their subsidiaries.

 

6



--------------------------------------------------------------------------------



 



3.3 The Partnership agrees to reimburse the Executive for all reasonable and
necessary business expenses incurred by the Executive on behalf of the
Corporation or the Partnership in the course of the Executive’s duties hereunder
upon the presentation by the Executive of appropriate vouchers therefore,
including a cell phone, portable computer, blackberry or equivalent device,
professional licenses and organizations and conferences such as ICSC and NAREIT.
3.4 The Executive shall be entitled each year of this Agreement to paid vacation
in accordance with the Corporation’s or Partnership’s policies but not less than
four weeks plus personal and floating holidays (and a ratable number of sick
days), which if not taken during such year will be forfeited (unless the Board
of Directors requests postponement).
3.5 If, during the period of employment hereunder, because of illness or other
incapacity, the Executive shall fail for a period of 90 consecutive days, or for
shorter periods aggregating more than six months during the term of this
Agreement, to render the services contemplated hereunder, then the Corporation
or the Partnership, at either of their options, may terminate the term of
employment hereunder by notice from the Corporation or the Partnership, as the
case may be, to the Executive, effective on the giving of such notice. During
any period of disability of the Executive during the term hereof, the
Corporation shall continue to pay to the Executive the salary and bonus to which
the Executive is entitled pursuant to Section 3.1 hereof.
3.6 In the event of the death of the Executive during the term hereof, the
employment hereunder shall terminate on the date of death of the Executive.

 

7



--------------------------------------------------------------------------------



 



3.7 Each of the Corporation and the Partnership shall have the right to obtain
for their respective benefit an appropriate life insurance policy on the life of
the Executive, naming the Corporation or the Partnership as the beneficiary. If
requested by the Corporation or the Partnership, the Executive agrees to
cooperate with the Corporation or the Partnership, as the case may be, in
obtaining such policy.
3.8 The Executive agrees that he shall purchase on the open market $200,000 of
the Corporation’s common stock within a reasonable period of time after the
Effective Date (but no later than September 30, 2011).
4. Severance Compensation Upon Termination of Employment.
4.1 Except as otherwise provided in Section 2.2 hereof, if the Executive’s
employment with the Corporation or the Partnership shall be terminated (a) by
the Corporation or Partnership, other than for Cause or pursuant to Sections 3.5
or 3.6, or (b) by the Executive for Good Reason, then the Corporation and the
Partnership shall:
(i) pay to the Executive as severance pay, on the 60th day following the
Executive’s termination of employment, a lump sum payment equal to 250% of the
sum of the Executive’s annual salary at the rate applicable on the date of
termination and the average of the Executive’s annual bonus for the preceding
two fiscal years; provided, however, that if the Executive is terminated at any
time on or before December 31, 2012, the Executive’s annual bonus for this
purpose will be deemed to be $625,000;

 

8



--------------------------------------------------------------------------------



 



(ii) arrange to provide the Executive, for a 12 month period (or such shorter
period as the Executive may elect), with disability, accident and health
insurance substantially similar to those insurance benefits which the Executive
is receiving immediately prior to the date of termination to the extent
obtainable upon reasonable terms; provided, however, if it is not so obtainable
or would subject the Corporation or Partnership to any fines or penalties, the
Corporation shall pay to the Executive in cash the annual amount paid by the
Corporation or the Partnership for such benefits during the previous year of the
Executive’s employment. Benefits otherwise receivable by the Executive pursuant
to this Section 4.1(ii) shall be reduced to the extent comparable benefits are
actually received by the Executive during such 12 month period following
Executive’s termination (or such shorter period elected by the Executive), and
any such benefits actually received by the Executive shall be reported by the
Executive to the Corporation; and
(iii) any options granted to the Executive to acquire common stock of the
Corporation, any restricted shares of common stock of the Corporation issued to
the Executive, including the Equity Grant, and any other equity awards granted
to the Executive under any employee benefit plan that have not vested shall
immediately vest on such termination.
4.2 (a) The Executive shall not be required to mitigate damages or the amount of
any payment provided for under this Agreement by seeking other employment or
otherwise, nor, except to the extent provided in Section 4.1 above, shall the
amount of any payment provided for under this Agreement be reduced by any
compensation earned by the Executive as a result of employment by another
employer or by insurance benefits after the date of termination, or otherwise.
(b) The provisions of this Agreement, and any payment provided for hereunder,
shall not reduce any amounts otherwise payable, or in any way diminish the
Executive’s existing rights, or rights which would accrue solely as a result of
the passage of time, under any benefit plan of the Corporation or Partnership,
or other contract, plan or arrangement.

 

9



--------------------------------------------------------------------------------



 



(c) Neither the Corporation or the Partnership shall be required to make the
payments or provide the benefits specified in Section 4.1 unless the Executive
executes and delivers to the Corporation or Partnership an agreement releasing
the Corporation, the Partnership, their subsidiaries and affiliates, and their
officers, directors, partners, managers, employees and members (and the
directors, trustees, officers, partners or employees of any such direct or
indirect entities) from all liability (other than any vested benefits and the
payments and benefits under this Agreement) arising from his employment
hereunder or the termination of that employment in a form reasonably
satisfactory to the Corporation and the Partnership and such agreement has
become effective.
5. Other Activities During Employment.
5.1 The Executive shall not during the term of this Agreement, without the prior
approval of the Board of Directors, undertake or engage in any other employment,
occupation or business enterprise. Subject to compliance with the provisions of
this Agreement, the Executive may engage in reasonable activities with respect
to personal investments of the Executive.
5.2 During the term of this Agreement, without the prior approval of the Board
of Directors, neither the Executive nor any entity in which he may be interested
as a partner, trustee, director, officer, employee, shareholder, option holder,
lender of money or guarantor, shall be engaged directly or indirectly in any
real estate development, leasing, marketing or management activities other than
through the Corporation and the Partnership; provided, however, that the
foregoing shall not be deemed to (a) prevent the Executive from investing in
securities if such class of securities in which the investment is so made is
listed on a national securities exchange or is issued by a company registered
under Section 12(g) of the Securities Exchange Act of 1934, so long as such
investment holdings do not, in the aggregate, constitute more than 1% of the
voting stock of any company’s securities or (b) prohibit passive investments,
subject to any limitations contained in subparagraph (a) above.

 

10



--------------------------------------------------------------------------------



 



5.3 The Executive shall not at any time during this Agreement or after the
termination thereof directly or indirectly divulge, furnish, use, publish or
make accessible to any person or entity any Confidential Information (as
hereinafter defined), except pursuant to subpoena, court order or applicable
law. Any records of Confidential Information prepared by the Executive or which
come into the Executive’s possession during this Agreement are and remain the
property of the Corporation or the Partnership, as the case may be, and upon
termination of the Executive’s employment all such records and copies thereof
shall be either left with or returned to the Corporation or the Partnership, as
the case may be.
5.4 The term “Confidential Information” shall mean information disclosed to the
Executive or known, learned, created or observed by the Executive as a
consequence of or through employment by the Corporation and the Partnership, not
generally known in the relevant trade or industry, about the Corporation’s or
the Partnership’s business activities, services and processes, including but not
limited to information concerning advertising, sales promotion, publicity, sales
data, research, copy, leasing, other printed matter, artwork, photographs,
reproductions, layout, finances, accounting, methods, processes, business plans,
contractors, lessee and supplier lists and records, potential lessee and
supplier lists, and contractor, lessee or supplier billing.

 

11



--------------------------------------------------------------------------------



 



6. Post-Employment Activities.
6.1 During the term of employment hereunder, and absent any written waiver or
agreement to the contrary, for a period of one year after termination of
employment, regardless of the reason for such termination, other than by the
Corporation or Partnership without Cause or by the Executive for Good Reason,
the Executive shall not directly or indirectly become employed by, act as a
consultant to, or otherwise render any services to any person, corporation,
partnership or other entity which is engaged in, or about to become engaged in,
the retail shopping center business or any other business which is competitive
with the business of the Corporation, the Partnership or any of their
subsidiaries nor shall the Executive use his talents to make any such business
competitive with the business of the Corporation, the Partnership or any of
their subsidiaries. For the purpose of this Section, a retail shopping center
business or other business shall be deemed to be competitive if it involves the
ownership, operation, leasing or management of any retail shopping centers which
draw from the same related trade area, which is deemed to be within a radius of
10 miles from the location of (a) any then existing shopping centers of the
Corporation, the Partnership or any of their subsidiaries or (b) any proposed
centers for which the site is owned or under contract, is under construction or
is actively being negotiated. The Executive shall be deemed to be directly or
indirectly engaged in a business if the Executive participates therein as a
director, officer, stockholder, employee, agent, consultant, manager, salesman,
partner or individual proprietor, or as an investor who has made advances or
loans, contributions to capital or expenditures for the purchase of stock, or in
any capacity or manner whatsoever; provided, however, that the foregoing shall
not be deemed to prevent the Executive from investing in securities if such
class of securities in which the investment is so made is listed on a national
securities exchange or is issued by a company registered under Section 12(g) of
the Securities Exchange Act of 1934, so long as such investment holdings do not,
in the aggregate, constitute more than 1% of the voting stock of any company’s
securities.

 

12



--------------------------------------------------------------------------------



 



6.2 The Executive acknowledges that the Executive has been employed for the
Executive’s special talents and that Executive’s leaving the employ of the
Corporation and the Partnership would seriously hamper the business of the
Corporation and the Partnership. The Executive agrees that the Corporation and
the Partnership shall each be entitled to injunctive relief, in addition to all
remedies permitted by law, to enforce the provisions of Sections 5 and 6 hereof.
The Executive further acknowledges that the Executive’s training, experience and
technical skills are of such breadth that they can be employed to advantage in
other areas which are not competitive with the present business of the
Corporation and the Partnership and consequently the foregoing obligation will
not unreasonably impair the Executive’s ability to engage in business activity
after the termination of the Executive’s present employment.
6.3 The Executive will not, during the period of employment and for one year
after termination of employment, regardless of the reason for such termination,
hire or offer to hire or entice away or in any other manner persuade or attempt
to persuade, either in Executive’s individual capacity or as agent for another,
any of the Corporation’s, the Partnership’s or any of their subsidiaries’
officers, employees or agents to discontinue their relationship with the
Corporation, the Partnership or any of their subsidiaries nor divert or attempt
to divert from the Corporation, the Partnership or any of their subsidiaries any
business whatsoever by influencing or attempting to influence any contractor,
lessee or supplier of the Corporation, the Partnership or any of their
subsidiaries.

 

13



--------------------------------------------------------------------------------



 



7. Assignment. This Agreement shall inure to the benefit of and be binding upon
the Corporation, the Partnership and their successors and assigns, and upon the
Executive and the Executive’s heirs, executors, administrators and legal
representatives. The Corporation and the Partnership will require any successor
or assign to all or substantially all of their business or assets to assume and
perform this Agreement in the same manner and to the same extent that the
Corporation and the Partnership would be required to perform if no such
succession or assignment had taken place. This Agreement shall not be assignable
by the Executive.
8. No Third Party Beneficiaries. This Agreement does not create, and shall not
be construed as creating, any rights enforceable by any person not a party to
this Agreement, except as provided in Section 7 hereof.
9. Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.
10. Interpretation. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provisions had never been contained
herein. If, moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.

 

14



--------------------------------------------------------------------------------



 



11. Notices. All notices under this Agreement shall be in writing and shall be
deemed to have been given at the time when delivered by hand, when delivered by
commercial courier service or three days after mailed by registered or certified
mail, addressed to the address below stated of the party to which notice is
given, or to such changed address as such party may have fixed by notice.

         
 
  To the Corporation    
 
  or the Partnership:      
 
      Cedar Shopping Centers, Inc.
 
      44 South Bayles Avenue
 
      Port Washington, NY 11050
 
      Attn: Chairman of the Board
 
  To the Executive:      
 
      Bruce J. Schanzer
 
      22 Bayeau Road
 
      New Rochelle, NY 10804

provided, however, that any notice of change of address shall be effective only
upon receipt.
12. Waivers. If any party should waive any breach of any provision of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.
13. Complete Agreement; Amendments. The foregoing is the entire agreement of the
parties with respect to the subject matter hereof and may not be amended,
supplemented, cancelled or discharged except by written instrument executed by
the parties hereto.
14. Governing Law. This Agreement is to be governed by and construed in
accordance with the laws of the State of New York without giving effect to
principles of conflicts of law.
15. Counterparts. This Agreement may be executed in counterparts, all of which
together shall constitute one agreement binding on all of the parties hereto,
notwithstanding that all such parties are not signatories to the same
counterpart.

 

15



--------------------------------------------------------------------------------



 



16. Arbitration. Mindful of the high cost of litigation, not only in dollars but
time and energy as well, the parties intend to and do hereby establish a quick,
final and binding out-of-court dispute resolution procedure to be followed in
the unlikely event any controversy should arise out of or concerning the
performance of this Agreement. Accordingly, the parties do hereby covenant and
agree that any controversy, dispute or claim of whatever nature arising out of,
in connection with or in relation to the interpretation, performance or breach
of this Agreement, including any claim based on contract, tort or statute, shall
be settled, at the request of any party to this Agreement, through arbitration
by a dispute resolution process administered by JAMS or any other mutually
agreed upon arbitration firm involving final and binding arbitration conducted
at a location determined by the arbitrator in New York City administered by and
in accordance with the then existing rules of practice and procedure of such
arbitration firm and judgment upon any award rendered by the arbitrator may be
entered by any state or federal court having jurisdiction thereof; provided,
however, that the Corporation and the Partnership shall be entitled to seek
judicial relief to enforce the provisions of Sections 5 and 6 of this Agreement.
17. Indemnification. During this Agreement and thereafter, the Corporation and
the Partnership shall indemnify the Executive to the fullest extent permitted by
law against any judgments, fine, amounts paid in settlement and reasonable
expenses (including attorneys’ fees) in connection with any claim, action or
proceeding (whether civil or criminal) against the Executive as a result of the
Executive serving as an officer or director of the Corporation or the
Partnership, in or with regard to any other entity, employee benefit plan or
enterprise (other than arising out of the Executive’s act of willful misconduct,
gross negligence, misappropriation of funds, fraud or breach of this Agreement).
This indemnification shall be in addition to, and not in lieu of, any other
indemnification the Executive shall be entitled to pursuant to the Corporation’s
or Partnership’s Articles of Incorporation, By-Laws, Agreement of Limited
Partnership or otherwise. Following the Executive’s termination of employment,
the Corporation and the Partnership shall continue to cover the Executive under
the then existing director’s and officer’s insurance, if any, for the period
during which the Executive may be subject to potential liability for any claim,
action or proceeding (whether civil or criminal) as a result of his service as
an officer or director of the Corporation or the Partnership or in any capacity
at the request of the Corporation or the Partnership, in or with regard to any
other entity, employee benefit plan or enterprise on the same terms such
coverage was provided during this Agreement, at the highest level then
maintained for any then current or former officer or director.

 

16



--------------------------------------------------------------------------------



 



18. Withholding. All payments and benefits under this Agreement shall be made
subject to applicable withholding, and the Corporation and/or Partnership, as
applicable, shall withhold from any payments or benefits under this Agreement
all federal, state and local income, payroll, excise and other taxes, as the
Corporation or Partnership believes it is required to withhold pursuant to any
law or governmental rule or regulation. Except as specifically provided
otherwise in this Agreement, the Executive shall bear all expense of, and be
solely responsible for, all federal, state and local taxes due with respect to
any payment and benefits received under this Agreement.
19. Interpretation. In the event of a dispute over the meaning of this Agreement
or any provision thereof, neither party shall be entitled to any presumption of
correctness in favor of the interpretation advanced by such party or against the
interpretation advanced by the other party.
20. Survival of Terms. The provisions of this Agreement shall survive the
termination of this Agreement to the extent consistent with, or necessary to
carry out, the purposes thereof.

 

17



--------------------------------------------------------------------------------



 



21. No Limitations. The Executive represents his employment by the Corporation
and Partnership hereunder does not conflict with, or breach, any
confidentiality, non-competition or other agreement, express or implied, to
which he is a party or to which he may be subject.
22. Document and Property Surrender. Upon the termination of the Executive’s
employment for any reason, the Executive shall immediately surrender and deliver
to the Corporation and Partnership, all documents, correspondence and any other
information, of any type whatsoever, from the Corporation, Partnership or any of
their agents, servants, employees, that came into the Executive’s possession by
any means whatsoever, during the course of employment and shall not retain any
copies thereof and shall return all property of the Corporation and the
Partnership, including, but not limited to, any computers, cell phones, handheld
devices, credit cards, office keys, security passes or identification cards in
the Executive’s possession.
23. Section 409A.
23.1 It is the intention of the Corporation and the Partnership that all
payments and benefits under this Agreement shall be made and provided in a
manner that is either exempt from or intended to avoid taxation under
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
to the extent applicable. Any ambiguity in this Agreement shall be interpreted
to comply with the above. The Executive acknowledges that the Corporation and
the Partnership have made no representations as to the treatment of the
compensation and benefits provided hereunder and the Executive has been advised
to obtain his own tax advice.
23.2 Each amount or benefit payable pursuant to this Agreement shall be deemed a
separate payment for purposes of Section 409A.

 

18



--------------------------------------------------------------------------------



 



23.3 For all purposes under this Agreement, any iteration of the word
“termination” (e.g., “terminated”) with respect to the Executive’s employment,
shall mean a separation from service within the meaning of Section 409A.
23.4 Notwithstanding anything in this Agreement to the contrary, in the event
the stock of the Corporation is publicly traded on an established securities
market or otherwise and the Executive is a “specified employee” (as determined
under the Corporation’s administrative procedure for such determinations, in
accordance with Section 409A) at the time of the Executive’s termination of
employment, any payments under this Agreement that are deemed to be deferred
compensation subject to Section 409A shall not be paid or begin payment until
the earlier of (i) the Executive’s death or (ii) the first payroll date
following the six (6) month anniversary of the Executive’s date of termination
of employment.
Any reimbursements provided under this Agreement shall be made no later than the
December 31st following the year in which such expenses are incurred, or such
earlier date as provided under any plan or policy of the Corporation or
Partnership, as applicable.

 

19



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

                  Cedar Shopping Centers, Inc.    
 
           
 
  By:   /s/ Brenda J. Walker
 
Title: Vice President    
 
                Cedar Shopping Centers Partnership, L.P.    
 
           
 
  By:   Cedar Shopping Centers, Inc.
General Partner    
 
           
 
  By:   /s/ Brenda J. Walker
 
Title: Vice President    
 
                /s/ Bruce J. Schanzer                   Bruce J. Schanzer    

 

20